DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 12, 2022 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities: In line 14, one indentation should be removed. 
Claim 8 is objected to because of the following informalities: 
In line 4, “rim;” should be --rim,--;
In line 6, “seam,” should be --seam;--;
In line 7, “bag;” should be --bag,--; and
In line 11, “shell, and” should be --shell;--
Claim 15 is objected to because of the following informalities: In line 5 and line 7, one indentation should be removed. 
Claim 21 is objected to because of the following informalities:
In lines 7-8, “the outer shell” should be --the shell--;
In line 15, “the storage compartment” should be --a storage compartment--;
In line 17, “a first reinforcement patch” should be --a first reinforcement patch of the plurality of reinforcement patches--;
In line 18, “a second reinforcement patch” should be --a second reinforcement patch of the plurality of reinforcement patches--; and 
In line 23, “the top of the inner pocket” should be --a top of the inner pocket--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “wherein the bottom portion includes an embossed name or logo on a bottom surface of the bottom portion”. However, it is not clear what it meant by a bottom surface of the bottom portion of the shell. 
For the purpose of examination, the bag will be considered to comprise an embossed name or logo. 
Claim 14 recites the limitation “an inner liner and an intermediate layer positioned between the inner liner and the base outer shell”. However, claim 8, from which claim 14 depends, already defines “a bottom inner liner affixed to the shell, and a foam layer positioned between the bottom inner liner and the base outer shell”. Accordingly, the relationship between the inner liner and the intermediate layer defined in claim 14 and the bottom inner liner and the foam layer defined in claim 8 is not clear. 
For the purpose of examination, the inner liner and the intermediate layer defined in claim 14 will be considered to define the same layers already defined in claim 8. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ziff (US 2,960,136 A) in view of Mogil et al. (US 2005/0117817 A1, hereinafter Mogil) and Yamaguchi (US 2000-106933 A and Translation). 
Regarding claim 1, Ziff teaches an apparatus comprising: 
a shell (11, 12) comprising an opening at a top of the shell, a front, and a back;
a base (13) comprising: 
a base outer shell (23), wherein a bottom material (16) covers a portion of the base outer shell and a portion of the shell, 
a bottom inner liner (19) attached to the shell, and 
an insulating layer (22) positioned between the bottom inner liner and the base outer shell;
a storage compartment;
a top binding (16) positioned around the top of the shell;
a plurality of straps (14), wherein the plurality of straps define a length above the opening of the apparatus when in an extended position above the opening of the apparatus, and wherein the length is less than a height of the apparatus; and 
a closure device (25, 26, 27, 29) (column 1 line 54-column 3 line 50 and Fig. 1-8). 
Ziff teaches an insulating material of jute, glass wool or equivalent insulator but fails to specifically teach the insulating layer being a foam layer. Mogil teaches an analogous apparatus comprising a shell and a base including an insulating layer and further teaches that foam is a well-known and common insulator in the prior art (paragraph 75).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to replace the insulating layer of Ziff with a foam insulating layer, as taught by Mogil, as the substitution of one known insulating material layer with an alternative known insulating material layer to achieve the equivalent result of insulating the apparatus would have been obvious and would have yielded predictable results to one skilled in the art. 
Ziff also fails to teach an inner pocket, wherein a top of the inner pocket is positioned underneath the top binding. Yamaguchi teaches an analogous apparatus comprising a shell comprising an opening (4) at a top of the shell, a front (3) and a back (3), a base (2), a top binding (8c) positioned around a top of the shell, and a plurality of straps (11). Yamaguchi further teaches that it is known in the prior art to additionally provide an inner pocket (7a, 7b) positioned underneath the top binding for securely storing smaller items within the storage compartment (Translation paragraphs 5, 6 and Fig. 1). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Ziff by additionally providing an inner pocket, wherein a top of the inner pocket is positioned underneath the top binding, as taught by Yamaguchi, in order to provide a means for securely storing smaller items within the storage compartment. 
Regarding claim 6, Ziff as modified by Mogil and Yamaguchi teaches the apparatus of claim 1 above, wherein the closure device further comprises a clamp (Ziff: column 2 line 23-column 3 line 34 and Fig. 1, 2, 6). 
Regarding claim 7, Ziff as modified by Mogil and Yamaguchi teaches the apparatus of claim 1 above, wherein the inner pocket is coupled to an interior wall of the storage compartment (Yamaguchi: Translation paragraphs 5, 6 and Fig. 1).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ziff in view of Mogil and Yamaguchi, as applied to claim above, and further in view of Seiders et al. (US 2015/0225164 A1, hereinafter Seiders).
Regarding claim 2, Ziff as modified by Mogil and Yamaguchi teaches the apparatus of claim 1 above, wherein the base is semi-rigid (Ziff: column 2 lines 8-20) but fails to teach an embossed name or logo on a bottom surface of the base. Seiders teaches an analogous apparatus comprising a shell comprising a front (216) and a back (217), a base (215), a storage compartment, and a plurality of straps (210) (FIG. 1A-2). Seiders further teaches that it is known and desirable in the prior art to provide the apparatus with branding information by embossing a name or logo on a bottom surface of the base (paragraph 31).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Ziff by additionally providing the base with a name or logo embossed on a bottom surface of the base, as taught by Seiders, in order to provide the apparatus with branding information. 
Further, it is noted that Ziff’s disclosure of a layered construction that includes material layers having varying levels of flexibility is sufficient to meet to language semi-rigid. 
Regarding claim 3, Ziff as modified by Mogil and Yamaguchi teaches the apparatus of claim 1 above, but fails to teach the shell including a logo or a name patch. Seiders teaches an analogous apparatus comprising a shell defining a front (216) and a back (217), a base (215), a storage compartment, and a plurality of straps (210) (FIG. 1A-2). Seiders further teaches that it is known and desirable in the prior art to provide the shell with a logo or a name patch in order to provide the apparatus with branding information (paragraph 44).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Ziff by additionally providing the shell with a logo or a name patch, as taught by Seiders, in order to provide the apparatus with branding information. 
Regarding claim 4, Ziff as modified by Mogil and Yamaguchi teaches the apparatus of claim 1 above, but fails to teach at least one of the plurality of straps further including at least one loop, wherein the at least one loop is configured for an attachment of items. Seiders teaches an analogous apparatus comprising a shell defining a front (216) and a back (217), a base (215), a storage compartment, and a plurality of straps (210) (FIG. 1A-2). Seiders further teaches that it is known and desirable in the prior art to additionally provide the plurality of straps with at least one loop (224) configured for the attachment of items (paragraph 37 and FIG. 2).
 Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Ziff by additionally providing at least one of the plurality of straps with at least one loop, as taught by Seiders, in order to provide a means for attaching items to the apparatus. 
Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Brouard (US 2015/0201722 A1) in view of Seiders and Yamaguchi. 
Regarding claims 8 and 14, Brouard teaches a bag comprising: 
a shell (12) comprising a sidewall, an opening, an upper portion, a rim, and a bottom portion (FIG. 1), 
wherein an upper binding (32) is positioned on the rim (FIG. 1),
wherein the shell is flexible (paragraph 6), and
wherein the shell comprises a vertically extending seam (paragraphs 16, 17, 22, 23 and FIG. 1, 3);
a semi-rigid base defining a bottom of the bag, 
wherein the base comprises a base outer shell (14), and 
wherein a bottom material (32, 42) covers a portion of the base outer shell and a portion of the shell (FIG. 1-3, 5, 6);
a plurality of straps (36/38);
a storage compartment configured for storage of contents, 
wherein the opening is configured to allow access to the storage compartment (FIG. 1); and
an inner pocket (paragraph 21) (paragraphs 13-24 and FIG. 1-6).
Brouard fails to teach the base additionally comprising a bottom inner liner affixed to the shell and a foam layer positioned between the bottom inner liner and the base outer shell. Seiders teaches an analogous bag comprising a shell (216, 217), a base (215), a plurality of straps (210), a storage compartment and a closure device (301). Seiders further teaches that it is known and desirable in the prior art to additionally provide the base of an analogous tote bag with a bottom inner liner (500) and a foam layer (502b) positioned between the bottom inner liner and the base outer shell in order to provide the bag with an insulating structure configured to keep desired contents cool or warm (paragraphs 27-34).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Brouard by additionally providing the base with a bottom inner liner affixed to the shell and a foam layer positioned between the bottom inner liner and the base outer shell, as taught by Seiders, in order to provide the bag with an insulating structure configured to keep desired contents cool or warm. 
Brouard also fails to teach a closure device comprising a first portion positioned on an interior of the sidewall and a second portion positioned on the interior of the sidewall opposite the first portion, wherein the first portion is configured to engage the second portion and wherein the storage compartment is still accessible to a user when the first portion is engaged with the second portion. 
Yamaguchi teaches an analogous bag comprising a flexible shell having an upper binding (3c) positioned along an upper circumference of the shell, a base defining a bottom of the bag (2), a plurality of straps (11), a storage compartment and an inner pocket (7a, 7b). Yamaguchi additionally teaches that it is known and desirable in the prior art to provide a closure device (5) in order to secure items within the storage compartment and in order to prevent items within the storage compartment from falling out, wherein the closure device comprises a first portion positioned on an interior of the sidewall and a second portion positioned on the interior of the sidewall opposite the first portion, wherein the first portion is configured to engage the second portion, and wherein the storage compartment is still accessible to a user when the first portion is engaged with the second portion (Translation paragraphs 5-8 and Fig. 1, 2). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Brouard by additionally providing the bag with a closure device comprising a first portion positioned on an interior of the sidewall and a second portion positioned on the interior of the sidewall opposite the first portion, wherein the first portion is configured to engage the second portion and wherein the storage compartment is still accessible to a user when the first portion is engaged with the second portion, as taught by Yamaguchi, in order to provide the bag with a means for securing items within the storage compartment and for preventing items within the storage compartment from falling out. 
Brouard also fails to teach a top portion of the inner pocket being positioned under the upper binding. Yamaguchi additionally teaches that it is known in the prior art to position a top portion of the inner pocket under the upper binding such that the top portion of the inner pocket is reinforced by the upper binding and such that the inner pocket is positioned to be easily located and accessed (Translation paragraphs 5, 6 and Fig. 1). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Brouard by positioning a top portion of the inner pocket under the upper binding, as taught by Yamaguchi, as it has been shown in the prior art to be a known and common position for an inner pocket and as such a position desirably allows for easily locating and accessing the inner pocket. 
Regarding claim 9, Brouard as modified by Seiders and Yamaguchi teaches the bag of claim 8 above, but fails to teach the bag further comprising an embossed name or logo. However, Seiders further teaches that it is known and desirable in the prior art to provide the bag with branding information by embossing a name or logo on a surface of the bag (paragraph 31, 44).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Brouard by additionally providing an embossed name or logo on a surface of the bag, as taught by Seiders, in order to provide the bag with branding information. 
Regarding claim 10, Brouard as modified by Seiders and Yamaguchi teaches the bag of claim 8 above, wherein the bottom material is configured to wrap around a bottom perimeter of the shell (Brouard: paragraph 32 and FIG. 1-3, 5, 6) but fails to teach the shell including a logo or a name patch. However, Seiders further teaches that it is known and desirable in the prior art to provide the shell with a logo or a name patch in order to provide the bag with branding information (paragraph 44).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Brouard by additionally providing the shell with a logo or a name patch, as taught by Seiders, in order to provide the bag with branding information. 
Regarding claim 11, Brouard as modified by Seiders and Yamaguchi teaches the bag of claim 8 above, but fails to teach at least one of the plurality of straps further including at least one loop. However, Seiders further teaches that it is known and desirable in the prior art to additionally provide the plurality of straps with at least one loop (224) configured for the attachment of items (paragraph 37 and FIG. 2).
 Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Brouard by additionally providing at least one of the plurality of straps with at least one loop, as taught by Seiders, in order to provide a means for attaching items to the bag. 
Regarding claim 12, Brouard as modified by Seiders and Yamaguchi teaches the bag of claim 8 above, wherein the plurality of straps define a length above the opening of the bag when in an extended position above the opening of the bag, wherein the length is less than a height of the bag (Brouard: FIG. 2).
Regarding claim 13, Brouard as modified by Seiders and Yamaguchi teaches the bag of claim 8 above, wherein the closure device further comprises a clamp configured to close the opening (Yamaguchi Translation paragraphs 5-8). It is noted that one skilled in the art would consider the slider portion of the zipper disclosed by Yamaguchi to be a clamp.
Claims 21-26, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chapelier (US D491,354 S) in view of Seiders. 
Chapelier teaches a tote bag comprising: 
a shell comprising a top, an opening, a first side, and a second side;
a plurality of straps; 
a base defining a bottom of the tote bag;
an inner pocket positioned within a storage compartment and comprising a zipper, wherein the inner pocket zipper comprises a length extending horizontally and wherein the length is greater than a distance between a first portion of the plurality of straps to a second portion of the plurality of straps;
a closure device; and 
a top binding configured to surround an opening circumference at the top of the shell and a top of the inner pocket (FIG. 1-7).
Chapelier fails to teach a plurality of reinforcement patches, wherein the plurality of straps are connected to the plurality of reinforcement patches and the reinforcement patches are attached to the shell. Seiders teaches an analogous tote bag comprising a shell and a plurality of straps and further teaches that it is known and desirable in the prior art to affix the plurality of straps to a plurality of reinforcement patches (220) and to affix the plurality of reinforcement patches to the shell in order to structurally support the plurality of straps (paragraph 32).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Chapelier by connecting the plurality of straps to a plurality of reinforcement patches and by connecting the plurality of reinforcement patches to the shell, as taught by Seiders, in order to structurally support the plurality of straps. The proposed modification also renders the length of the inner pocket zipper greater than a distance between a portion of a first reinforcement patch to a portion of a second reinforcing patch. 
Regarding claim 22, Chapelier as modified by Seiders teaches the tote bag of claim 21 above, but fails to teach the plurality of straps further comprising a plurality of loops configured to receive rings. Seiders further teaches that it is known and desirable in the prior art to additionally provide the plurality of straps with at least one loop (224) configured for the attachment of items and rings (paragraph 37 and FIG. 2).
 Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Chapelier by additionally providing the plurality of straps with a plurality of loops, as taught by Seiders, in order to provide a means for attaching items to the bag. 
Regarding claim 23, Chapelier as modified by Seiders teaches the tote bag of claim 22 above, wherein the plurality of straps are sewn to the plurality of reinforcement patches (Seiders: paragraph 32) and wherein the rings are D-rings (Seiders: FIG. 8A).
Regarding claim 24, Chapelier as modified by Seiders teaches the tote bag of claim 21 above, wherein the plurality of reinforcement patches are secured to the shell by stitching, adhesive or welding (Seiders: paragraph 32). 
Regarding claim 25, Chapelier as modified by Seiders teaches the tote bag of claim 21 above, but fails to teach the base including a bottom inner liner, a base outer shell and a foam layer, wherein the foam layer is positioned between the bottom inner liner and the base outer shell. Seiders, however, further teaches that it is known and desirable in the prior art to configure the base of an analogous tote bag with a base outer shell (505), a bottom inner liner (500) and a foam layer (502b) positioned between the bottom inner liner and the base outer shell in order to provide the bag with an insulating structure configured to keep desired contents cool or warm (paragraphs 27-34).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Chapelier by configuring the base to include a bottom inner liner, a base outer shell and a foam layer, wherein the foam layer is positioned between the bottom inner liner and the base outer shell, as suggested by Seiders, in order to provide the bag with an insulating structure configured to keep desired contents cool or warm. 
Regarding claim 26, Chapelier as modified by Seiders teaches the tote bag of claim 21 above, but fails to teach the shell further comprising a bottom material configured to wrap around a bottom perimeter of the shell. Seiders, however, further teaches that it is known and desirable in the prior art to further provide a bottom material (1013) configured to wrap around a bottom perimeter of the shell in order to provide additional strength and reinforcement (paragraph 45 and FIG. 8A).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Chapelier by additionally providing a bottom material configured to wrap around a bottom perimeter of the shell, as taught by Seiders, in order to provide additional strength and reinforcement. 
Regarding claim 29, Chapelier as modified by Seiders teaches the tote bag of claim 21 above, wherein the plurality of straps are attached to the plurality of reinforcement patches with rectangular shaped stitching patterns (Chapelier: FIG. 3).
Regarding claim 30, Chapelier as modified by Seiders teaches the tote bag of claim 21 above, wherein the closure device is formed of one or more of a hook and loop, a button, a snap, a buckle, a zipper or a plastic clamp (Chapelier: FIG. 1, 6, 7).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Chapelier in view of Seiders, as applied to claim 21 above, and further in view of Rothman (US 5,340,217 A). 
Regarding claim 27, Chapelier as modified by Seiders teaches the tote bag of claim 23 above, but fails to teach the plurality of straps being sewn with a cross-stitching pattern. Rothman teaches a plurality of straps sewn with a cross-stitching pattern and further teaches that a cross-stitching pattern is known and desirable in the prior art as it provides strength and durability (column 7 lines 2-8 and FIG. 1).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Chapelier by sewing the plurality of straps with a cross-stitching pattern, as taught by Rothman, in order to provide strength and durability. 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Chapelier in view of Seiders, as applied to claim 21 above, and further in view of Mogil.
Regarding claim 28, Chapelier as modified by Seiders teaches the tote bag of claim 21 above, but fails to teach at least one of the plurality of straps further comprising additional padding. Mogil teaches an analogous bag comprising a plurality of straps (30, 32) affixed to a plurality of reinforcement patches (130) and further teaches that it is known in the prior art to additionally provide at least one of the plurality of straps with additional padding (34) configured to wrap around the plurality of straps to facilitate carrying in one hand (paragraph 25).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Chapelier by providing at least one of the plurality of straps with additional padding, as taught by Mogil, to facilitate carrying the plurality of straps in one hand. 
Allowable Subject Matter
Claims 15-20 are allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINA K ATTEL/Examiner, Art Unit 3734   

/JES F PASCUA/Primary Examiner, Art Unit 3734